Citation Nr: 1426779	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  08-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), on both a direct basis and as secondary to service-connected sarcoidosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel
INTRODUCTION

The Veteran had active duty service from November 1976 to December 1980 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In September 2011, the Veteran testified at a Board videoconference hearing before a Veteran's Law Judge who has since retired from the Board.  In a February 2013 letter, the Veteran was offered another hearing before a different Veterans Law Judge who would ultimately decide this appeal.  In the same month, the Veteran responded that he wanted a new hearing with a different Veterans Law Judge.  See generally 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013) (the Board member who conducts the hearing will participate in making the final determination of the claim).  In July 2013, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the electronic VMBS folder. 

The Board remanded the appeal in December 2011, March 2013, and September 2013 for further development.  The case has since been returned to the Board for appellate review.  In the December 2011 and March 2013 Board decisions, the Board also adjudicated various other new and material evidence, service connection, and increased rating issues that were previously on appeal.  Those issues are no longer on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board previously remanded the appeal in September 2013 for further development, which included a request for VA medical records from the VA Medical Center (VAMC) and VA clinics in San Antonio, Texas.  The VA records requested were dated from 1986 to February 2007 and from September 2011 to the present.  These VA records, according to the Veteran, would include earlier VA inpatient substance abuse treatment in 1991; earlier VA inpatient substance abuse treatment in 2004; and earlier VA treatment records dated sometime between 1996 and 1998.  The AOJ was further instructed that "[a]ll attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file."

The AOJ partially complied with the Board's remand request by securing the more recent VA treatment records dated from September 2011 to the present.  The AOJ associated these records with the electronic VBMS folder.  However, the AOJ did not secure earlier VA treatment records dated from 1986 to 2007 or associate any negative response with the electronic VBMS folder.  Specifically, although the AOJ requested these earlier VA treatment records by way of a December 2013 VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative Action), there is no confirmation in the electronic VBMS folder that any response was received from the San Antonio VAMC.  Moreover, the December 2013 VA Form 10-7131, which was sent to the San Antonio VAMC to secure these outstanding records, listed the wrong name for the Veteran, the wrong date of birth, the wrong branch of service, and the wrong dates of service.  

The U.S. Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, substantial compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

Therefore, in light of Stegall, supra, the appeal is once again remanded to the AOJ to secure any earlier outstanding VA treatment records in order ensure compliance with the Board's previous September 2013 remand instructions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request VA medical records from the VAMC and VA clinics in San Antonio, Texas, dated from 1986 to February 2007.  This search should include any records documenting VA inpatient substance abuse treatment in 1991; VA inpatient substance abuse treatment in 2004; and VA treatment records dated sometime between 1996 and 1998.

All attempts to secure these records, and any response received, should be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

(There is no confirmation in the electronic VBMS folder that any response was received from the San Antonio VAMC to the earlier request for these particular VA treatment records.  Moreover, although the AOJ sent a December 2013 VA Form 10-7131 (Exchange of Beneficiary Information and Request for Administrative Action), in order to secure these outstanding records from the San Antonio VAMC, the AOJ listed the wrong name for the Veteran, the wrong date of birth, the wrong branch of service, and the wrong dates of service).  

2.  The AOJ should review the claims file and ensure that the foregoing development action has been conducted and completed. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the issue on appeal.  If the benefits sought are not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


